FILED
                              NOT FOR PUBLICATION                          DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KARLA YEDID RAYGOZA COZAR,                       No. 12-72729

               Petitioner,                       Agency No. A098-467-396

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Karla Yedid Raygoza Cozar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s denial of her application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s continuous physical presence determination, Ibarra-Flores v. Gonzales,

439 F.3d 614, 618 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Raygoza

Cozar did not demonstrate the requisite ten years of continuous physical presence

in the United States where there was inconsistent testimony related to her

residential history from 1995 to 1998 and a lack of documentary evidence for that

period. See 8 U.S.C. § 1229b(b)(1)(A). Contrary to Raygoza Cozar’s contention,

the agency was permitted to consider Raygoza Cozar’s failure to supply evidence

corroborating her testimony in the absence of an adverse credibility finding. See 8

U.S.C § 1229a(c)(4)(B).

      In light of this disposition, we need not reach Raygoza Cozar’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                         2                                   12-72729